Citation Nr: 0904687	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-35 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a mental disorder with 
anxiety attacks and anhedonia (an acquired psychiatric 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active service from March 1976 to January 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) 
(2008).  Such assistance includes making as many requests as 
necessary to obtain relevant records (including service 
medical records) from a Federal department or agency until VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R.  
§ 3.159(c)(2)(2008).

The evidence of record indicates that the veteran had applied 
for Social Security Administration (SSA) disability benefits 
in 2005.  However, there is no indication as to the outcome 
of that claim, and none of the records relied upon by SSA in 
its determination has been associated with the claims folder.  
These must be obtained before a decision on the claim of 
entitlement to service connection for a mental disorder with 
anxiety attacks and anhedonia can be made.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1993).

Finally, it is noted that the veteran's service treatment 
records have been obtained; however, they are on microfiche; 
therefore, these records should be converted into paper form 
(if possible, but not required). 

Accordingly, the case is REMANDED for the following action:

1.  Print into hard copy form all records 
included in the microfiche located in the 
claims file.

2.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all administrative 
decisions or adjudications; and associate 
the records with the claims file.  If no 
records are available, a negative reply 
should be obtained and that reply, along 
with documentation of VA's efforts to 
obtain those records, should be associated 
with the claims file.

3.  Once the above-requested development 
has been completed, readjudicate the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate SSOC, as well as an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




